261 F.2d 831
Philip DAVIS, Appellant,v.TRAVELERS INSURANCE COMPANY et al., Appellees.
No. 17350.
United States Court of Appeals Fifth Circuit.
Dec. 9, 1958.

Claude F. Kammer, New Orleans, La., for appellant.
John V. Baus, Ernest A. Carrere, Jr., New Orleans, La., Jones, Walker, Waechter, Poitevent, Carrere & Denegre, New Orleans, La., of counsel, for appellees.
Before RIVES, TUTTLE and BROWN, Circuit Judges.
PER CURIAM.


1
As this is an appeal from an order of the District Court denying the plaintiff-appellant's motion to strike certain defenses set up in the defendant insurer's answer while the case yet remains pending undetermined in the Court below, it is plain that this order was not a final judgment.  We are without jurisdiction to entertain the appeal.  28 U.S.C.A. 1291.


2
Appeal dismissed.